DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               L.B., the mother,
                                  Appellant,

                                      v.

              DEPARTMENT OF CHILDREN AND FAMILIES,
               and THE GUARDIAN AD LITEM PROGRAM,
                            Appellees.

                               No. 4D17-1201

                                [July 26, 2017]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Michael Heisey, Judge; L.T. Case No. 562015DP000229.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
West Palm Beach, for appellant.

  Kelley Schaeffer, Bradenton, for appellee Department of Children &
Families.

   Laura J. Lee, Sanford, for appellee Guardian Ad Litem.

PER CURIAM.

   Affirmed. See A.M. v. Dep’t of Children & Families, No. 4D17-699 (Fla.
4th DCA July 19, 2017).

GERBER, C.J., LEVINE and CONNER, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.